 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7    FEDERAL TRADE COMMISSION,                             Case No. 2:18-cv-0030-JCM-PAL
 8                                         Plaintiff,                   ORDER
             v.
 9                                                          (Emg Mot WD Atty – ECF No. 142)
      CONSUMER DEFENSE LLC, et al.,
10
                                        Defendants.
11

12          This matter is before the court on Christensen & Jenson, P.C.’s Motion to Withdraw as
13   Counsel of Record (ECF No. 142) for individual defendants Jonathan P. Hanley and Sandra X.
14   Hanley, and corporate defendants Consumer Defense, LLC, Preferred Law, PLLC, American
15   Home Loan Counselors, Consumer Defense Group, LLC, American Home Loans, LLC, AM
16   Property Management, LLC, FMG Partners, LLC, Brown Legal, Inc., and Zinly, LLC. The court
17   has reviewed the motion, plaintiff’s Non-Opposition (ECF No. 143), and attorney Gregory Miles’
18   Joinder (ECF No. 144) as local counsel.
19          The motion was filed an emergency motion because the parties “need to know immediately
20   whether counsel for defendants will be permitted to withdraw” as any delay will reduce the time
21   for the parties to meet concerning existing court-imposed deadlines. Additionally, counsel
22   represents that the attorney-client relationship has irreparably broken down and continued
23   representation would impose an unreasonable financial burden. Counsel has not been paid for
24   substantial work performed. Defense counsel has had great difficulty in communicating with his
25   client, the client has failed to cooperate with him, and has failed to pay costs and fees. John
26   Lauritzen and Karra Porter of Christensen & Jensen, and local counsel Gregory A. Miles therefore
27   seek leave to withdraw as counsel of record.
28
                                                        1
 1          A Discovery Plan and Scheduling Order (ECF No. 121) was entered August 2, 2018, which

 2   stablished a March 15, 2019 discovery cutoff.

 3          The court will grant the motion to withdraw but require the corporate defendants to retain

 4   substitute counsel. A corporation cannot appear except through counsel.              See Rowland v.

 5   California Men’s Colony, 506 U.S. 194, 201–02 (1993); Reading Int'l, Inc. v. Malulani Grp., Ltd.,

 6   814 F.3d 1046, 1053 (9th Cir. 2016). The Ninth Circuit has held that default judgment is an

 7   appropriate sanction for a corporation’s failure to retain counsel for the duration of the litigation.

 8   United States v. High Country Broadcasting, 3 F.3d 1244, 1245 (9th Cir. 1993).

 9          Having reviewed and considered the matter, and for good cause shown,

10          IT IS ORDERED:

11          1.      John Lauritzen and Karra Porter of Christensen & Jenson and local counsel Gregory

12                  A. Miles’ Motion to Withdraw (ECF No. 142) is GRANTED.

13          2.      Defendants Jonathan P. Hanley and Sandra X. Hanley shall have until December

14                  20, 2018 in which to retain substitute counsel who shall make an appearance in

15                  accordance with the requirements of the Local Rules of Practice, or shall file a

16                  notice with the court that he will be appearing in this matter pro se., that is,

17                  representing themselves.

18          3.      Defendant Jonathan P. Hanley and Sandra X. Hanley’s failure to timely comply

19                  with this order by either obtaining substitute counsel or filing a notice that they will

20                  be appearing in this matter pro se may result in the imposition of sanctions, which

21                  may include a recommendation to the District Judge of default judgment.

22          3.      As defendants Consumer Defense, LLC, Preferred Law, PLLC, American Home

23                  Loan Counselors, Consumer Defense Group, LLC, American Home Loans, LLC,

24                  AM Property Management, LLC, FMG Partners, LLC, Brown Legal, Inc., and

25                  Zinly, LLC are corporations and must have counsel, they shall have until

26                  December 20, 2018 in which to retain substitute counsel who shall make an

27                  appearance in accordance with the requirements of the Local Rules of Practice.

28
                                                       2
 1   4.   Defendants Consumer Defense, LLC, Preferred Law, PLLC, American Home Loan

 2        Counselors, Consumer Defense Group, LLC, American Home Loans, LLC, AM

 3        Property Management, LLC, FMG Partners, LLC, Brown Legal, Inc., and Zinly,

 4        LLC’s failure to timely comply with this order by obtaining substitute counsel may

 5        result in the imposition of sanctions, which may include a recommendation to the

 6        District Judge of default judgment.

 7   5.   The Clerk of the Court shall serve the defendants with a copy of this order at their

 8        last known addresses:

 9        Consumer Defense, LLC
          c/o 655 West Broadway, Ste 1600
10        San Diego, CA 92101
11        Preferred Law, PLLC
          c/o 655 West Broadway, Ste 1600
12        San Diego, CA 92101
13        American Home Loan Counselors
          c/o 655 West Broadway, Ste 1600
14        San Diego, CA 92101
15        Consumer Defense Group, LLC
          c/o 655 West Broadway, Ste 1600
16        San Diego, CA 92101
17        American Home Loans, LLC
          c/o 655 West Broadway, Ste 1600
18        San Diego, CA 92101
19        AM Property Management, LLC
          c/o 655 West Broadway, Ste 1600
20        San Diego, CA 92101
21        FMG Partners
          c/o 655 West Broadway, Ste 1600
22        San Diego, CA 92101
23        Brown Legal, Inc.
          c/o 655 West Broadway, Ste 1600
24        San Diego, CA 92101
25        Zinly, LLC
          c/o 655 West Broadway, Ste 1600
26        San Diego, CA 92101
27        Jonathan P. Hanley
          9144 Maison Drive
28        Sandy, UT 84093
                                           3
 1         Sandra X. Hanley
           9144 Maison Drive
 2         Sandy, UT 84093
 3   DATED this 20th day of November 2018.
 4
                                             PEGGY A. LEEN
 5                                           UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        4
